Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 19 and 20 has been renumbered to claims 18 and 19 respectively.

Claim 1 is objected to because of the following informalities: “a processor” at lines 8, 10 and 12 should read “the processor” .  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10937144. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims 1-9 and 11-19 are broader and obvious in scope than the allowed claims 1-20 of US10937144.

Application # 17186959                                     US 10937144
1. A method, comprising: operating a mobile pipe inspection platform to obtain two or more types of sensor data for the interior of a pipe; analyzing, using a processor, the two or more types of sensor data using a trained model, wherein the trained model is trained using a dataset including training sensor data of pipe interiors; the analyzing comprising performing: identifying, using a processor, a pipe feature location using a first type of the two or more types of sensor data; and classifying, using a processor, an identified pipe feature using a second type of the two or more types of sensor data; and thereafter producing, using a processor, an output including an indication of the classified pipe feature.  
2. The method of claim 1, wherein the analyzing comprises automated object detection.  
3. The method of claim 1, wherein the analyzing comprising receiving user input to select a pipe feature.  
4. The method of claim 1, wherein the trained model comprises a trained neural network.  
5. The method of claim 4, wherein the trained neural network comprises a neural network trained using reference visual images with annotated pipe features or pipe feature locations.  
6. The method of claim 5, wherein the annotated pipe features are annotated by a human operator.  
7. The method of claim 1, wherein the pipe feature is selected from the group of pipe features consisting of: a crack in a pipe wall, erosion in a pipe wall, sediment buildup in a pipe wall, and an intrusion through a pipe wall.  
8. The method of claim 1, wherein the two or more types of sensor data for the interior of a pipe comprise two or more of laser pipe inspection data, sonar pipe inspection data, infrared pipe inspection data, and terahertz pipe inspection data.  
9. The method of claim 8, wherein the classifying comprises a material identification of the pipe feature.  

11. A system, comprising: a mobile pipe inspection platform that comprises two or more sensors to obtain two or more types of sensor data for the interior of a pipe; a computer system operatively coupled to the mobile pipe inspection platform and configured to: analyze the two or more types of sensor data using a trained model, wherein the trained model is trained using a dataset including training sensor data of pipe interiors; the computer system configured to perform: identification of a pipe feature location using a first type of the two or more types of sensor data; classification of an identified pipe feature using a second type of the two or more types of sensor data; and thereafter production of an output including an indication of the classified pipe feature.  

12. The system of claim 11, wherein the computer system is configured to perform automated object identification.  

13. The system of claim 11, wherein the computer system is configured to receive user input to select a pipe feature.  

14. The system of claim 11, wherein the trained model comprises a trained neural network.  

15. The system of claim 14, wherein the trained neural network comprises a neural network trained using reference visual images with annotated pipe features or pipe feature locations.  

16. The system of claim 15, wherein the annotated pipe features are annotated by a human operator.  

17. The system of claim 11, wherein the pipe feature comprises one or more of a crack in a pipe wall, erosion in a pipe wall, sediment buildup in a pipe wall, and an intrusion through a pipe wall.  

19. The system of claim 11, wherein the two or more types of sensor data for the interior of a pipe comprise two or more of laser pipe inspection data, sonar pipe inspection data, infrared pipe inspection data, and terahertz pipe inspection data.  
20. A product, comprising: a non-transitory storage device that stores code that is executable by a processor, the code comprising: code that analyzes two or more types of sensor data using a trained model, wherein the trained model is trained using a dataset including training sensor data of pipe interiors; code that performs: identification of a pipe feature location using a first type of the two or more types of sensor data; classification of an identified pipe feature using a second type of the two or more types of sensor data; and thereafter production of an output including an indication of the classified pipe feature.  

1. A method, comprising: operating a mobile pipe inspection platform to obtain sensor data for the interior of a pipe, wherein the sensor data comprises image data obtained using a camera and additional pipe inspection data obtained using one or more other sensors; analyzing, using a processor, the sensor data using a trained model, wherein the trained model is trained using a dataset including sensor data of pipe interiors, metadata identifying pipe feature locations contained within the sensor data of the dataset and metadata classifying pipe features contained within the sensor data of the dataset; identifying, using the processor, a pipe feature location within the sensor data; classifying, using the processor, a pipe feature of the sensor data; wherein the classifying comprises: associating a classification result for the image data with a classification result for terahertz image data; and thereafter providing a material identification of the pipe feature; combining analysis of the additional pipe inspection data with analysis of the image data; and thereafter producing, using the processor, an output including an indication of the pipe feature, wherein the pipe feature is one or more of: a crack in a pipe wall, erosion in a pipe wall, sediment buildup in a pipe wall, and an intrusion through a pipe wall.
2. The method of claim 1, wherein the analyzing comprises automated object detection using the sensor data.
3. The method of claim 1, wherein the analyzing comprising receiving user input to select a pipe feature.
4. The method of claim 1, wherein the trained model comprises a trained neural network.
5. The method of claim 4, wherein the trained neural network comprises a neural network trained using reference visual images with annotated pipe features or pipe feature locations.
6. The method of claim 5, wherein the annotated pipe features are annotated by a human operator.
7. The method of claim 1, wherein the additional pipe inspection data comprises one or more of laser pipe inspection data, sonar pipe inspection data, infrared pipe inspection data, and terahertz pipe inspection data.
8. A system, comprising: a mobile pipe inspection platform that comprises one or more sensors to obtain sensor data for the interior of a pipe, wherein the sensor data comprises image data obtained using a camera and additional pipe inspection data obtained using one or more other sensors; a computer system operatively coupled to the mobile pipe inspection platform and configured to: analyze the sensor data using a trained model, wherein the trained model is trained using a dataset including sensor data of pipe interiors, metadata identifying pipe feature locations contained within the sensor data of the dataset and metadata classifying pipe features contained within the sensor data of the dataset; identify a pipe feature location within the sensor data; and classify a pipe feature of the sensor data; wherein to classify comprises: associating a classification result for the image data with a classification result for terahertz image data; and thereafter providing a material identification of the pipe feature; combine analysis of the additional pipe inspection data with analysis of the image data; and thereafter produce an output including an indication of the pipe feature, wherein the pipe feature is one or more of: a crack in a pipe wall, erosion in a pipe wall, sediment buildup in a pipe wall, and an intrusion through a pipe wall.
9. The system of claim 8, wherein the analysis of the sensor data comprises automated object identification using the sensor data.
10. The system of claim 8, wherein the analysis of the sensor data comprises receiving user input to select a pipe feature.
11. The system of claim 8, wherein the trained model comprises a trained neural network.
12. The system of claim 11, wherein the trained neural network comprises a neural network trained using reference visual images with annotated pipe features or pipe feature locations.
13. The system of claim 12, wherein the annotated pipe features are annotated by a human operator.
14. The system of claim 8, wherein the additional pipe inspection data comprises one or more of laser pipe inspection data, sonar pipe inspection data, infrared pipe inspection data, and terahertz pipe inspection data.
15. A product, comprising: a non-transitory storage device that stores code that is executable by a processor, the code comprising: code that analyzes sensor data obtained from a mobile pipe inspection platform, wherein the sensor data comprises image data obtained using a camera and additional pipe inspection data obtained using one or more other sensors, using a trained model, where the trained model is trained using a dataset including sensor data of pipe interiors, metadata identifying pipe feature locations contained within the sensor data of the dataset and metadata classifying pipe features contained within the sensor data of the dataset; code that performs: identifying a pipe feature location within the sensor data; and classifying a pipe feature of the sensor data; wherein the classifying comprises: associating a classification result for the image data with a classification result for terahertz image data; and thereafter providing a material identification of the pipe feature; code that combines analysis of the additional pipe inspection data with analysis of the image data; and code that thereafter produces an output including an indication of the pipe feature, wherein the pipe feature is one or more of: a crack in a pipe wall, erosion in a pipe wall, sediment buildup in a pipe wall, and an intrusion through a pipe wall.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 4, 7, 11-12, 14, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL (Automated Pipe Detection and Categorization Using Camera/Laser- Based Profiler and Artificial Neural network, O Duran et al., IEEE, January 2017, Pages 118-126) hereafter NPL1.

1. Regarding claim 1, NPL1 discloses a method (Fig 1, Page 119 shows a method/system), comprising: 
operating a mobile pipe inspection platform to obtain two or more types of sensor data for the interior of a pipe (Fig 1, page 119 shows operating a mobile pipe inspection platform to obtain two or more types of sensor data for the interior of a pipe using a Camera and Laser (obtaining combined two types of sensor data i.e laser light data (laser light position sensed from laser light generator) and the visual data (camera i.e sensed intensity data) meeting the above limitations of two types of sensor data, examiner notes that the specifics of the two types of the sensor data are not required by the current claim, page 119 section I and III shows and discloses the above limitations, Fig 1, Page 119 sections I and III discloses exploiting the combination of two (i.e intensity distribution and position of the laser ring (i.e obtaining two sensor data)) in order to assess the condition of the structure under test (i.e the interior of the pipe as seen in fig 1) meeting the above limitations, fig 8 also shows the two obtained/sensed sensor data (i.e laser data and intensity data); 
analyzing, using a processor (page 119 fig 1 shows the PC or computer i.e using a processor), the two or more types of sensor data using a trained model, wherein the trained model is trained using a dataset including training sensor data of pipe interiors (page 119 section I discloses the chosen approach (i.e the sensed intensity and the sensed laser position (obtained two type of sensor data) eases not only the training of the subsequent neural classifier (i.e trained model trained using a dataset) but also allows high speed execution of the algorithms as needed for the real-time application) meeting the above limitations, pages 119-122 also describes the training and classification using the dataset and analyzing, page 121 section B (classification) also discloses analyzing and training using the pipe interiors data i.e 9 intensity data and 9 positional data and also discloses three different ANNs were trained with the data extracted (i.e combination of both positional and intensity sensor data) meeting the above claim limitations); 
the analyzing comprising performing: 
identifying, using a processor, a pipe feature location (pages 119 section III, 120 discloses identifying the location and the specific shape of the ring profile in the pipe (see figs 1-2) using a first type (i.e the identified pipe feature location using first sensed laser light data (ring profile)) of the two or more types of sensor data (i.e the sensed laser position and the sensed intensity (obtained two type of sensor data) meeting the above claim limitations); and 
classifying, using a processor, an identified pipe feature using a second type of the two or more types of sensor data (page 120 section c discloses objects belonging to defective regions in the intensity map (i.e identified pipe feature using second data (intensity) of the two types of the sensed data) were extracted and the obtained/extracted features are fed into the classifier (i.e classifying) to evaluate the defects into different types, namely radial cracks, holes, or defective joints meeting the above claim limitations, pages 122 and 125 also discloses the above limitations); and 
thereafter producing, using a processor, an output including an indication of the classified pipe feature (page 125 fig 8, pages 120, 122 and 125 discloses categorizing/classifying the defects and outputting the hole (defect or classified pipe feature as seen in fig 8 b) meeting the above claim limitations, page 124 fig 7 also shows the output of the classified defects (pipe features), Page 124 fig 7 and Page 125 TABLE VI also provides the classified (ANN) output of the detected pipe features (i.e obstacle/crack/hole), examiner notes that the specifics of an output are not required by the current claim).  

2. Regarding claim 2, NPL1 discloses the method of claim 1, wherein the analyzing comprises automated object detection (Title, abstract and figs 1-2, 8 and pages 118-120 shows and discloses automated pipe features (object) detection meeting the claim limitations).  

3. Regarding claim 4, NPL1 discloses the method of claim 1, wherein the trained model comprises a trained neural network (page 119 section I discloses the chosen approach (i.e the sensed intensity and the sensed laser position (obtained two type of sensor data) eases not only the training of the subsequent neural classifier (i.e trained model trained using a dataset) but also allows high speed execution of the algorithms as needed for the real-time application) meeting the above limitations, pages 119-122 also describes the training and classification using the dataset and analyzing, page 121 section B (classification) also discloses analyzing and training using the pipe interiors data i.e 9 intensity data and 9 positional data and also discloses three different ANNs were trained with the data extracted (i.e combination of both positional and intensity sensor data) meeting the above claim limitations).  

4. Regarding claim 7, NPL1 discloses the method of claim 1, wherein the pipe feature is selected from the group of pipe features consisting of: a crack in a pipe wall (fig 7 shows the output of radial crack, and longitudinal crack meeting the claim limitations), erosion in a pipe wall, sediment buildup in a pipe wall, and an intrusion through a pipe wall.  

5. Claim 11 is a corresponding system claim of claim 1. See the corresponding explanation of claim 1. Fig 1 shows a system as claimed in claim 11.

6. Claim 12 is a corresponding system claim of claim 2. See the explanation of claim 2.

7. Claim 14 is a corresponding system claim of claim 4. See the corresponding explanation of claim 4.

8. Claim 17 is a corresponding system claim of claim 7. See the explanation of claim 7.

9. Regarding renumbered claim 19 corresponding explanation of claim 1 applies. Fig 1 shows the computer system performing the process/method. Examiner notes that computer have a memory/storage device storing the instructions/code executed by the processor in the computer meeting the claim limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-6, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of Leung (US20170323163) hereafter Leung.

10. Regarding claim 3, NPL1 discloses the method of claim 1. NPL1 discloses analyzing the images using the computer/processor as seen from the disclosure. NPL1 also shows the system in (Fig1). Although a user/operator is required to operate the system of fig 1 and use it for analyzing, NPL1 however is silent and fails to disclose wherein the analyzing comprising receiving user input to select a pipe feature.  
	Leung discloses wherein the analyzing comprising receiving user input to select a pipe feature (paras 0020, 0025-0027 discloses wherein the analyzing comprises using the user /operator input and select the defect (a pipe feature as a pipe wall) for labelling meeting the claim limitations, examiner notes that the specifics of a pipe feature are not required by the current claim). Before the effective filing date of the invention was made, NPL1 and Leung are combinable because they are from the same filed of endeavor and are analogous art of image processing. The suggestion/motivation would be an accurate, reliable and faster (real-time) system at paras 0005 and 0022-0027. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Leung in the method/system of NPL1 to obtain the system as specified in claim 3.

11. Regarding claim 5, NPL1 discloses the method of claim 4. NPL1 discloses training the model as seen from claim 4 and as seen by the disclosure of NPL1. Although for training the model the images/video are necessary, NPL1 however is silent and fails to disclose wherein the trained neural network comprises a neural network trained using reference visual images with annotated pipe features or pipe feature locations.  
	Leung discloses wherein the trained neural network comprises a neural network trained using reference visual images with annotated pipe features or (paras 0020-0027 discloses the annotating the database of videos (reference images) with the pipe features (i.e debris. Marking or discoloration on the pipe wall i.e pipe features) meeting the claim limitations). Before the effective filing date of the invention was made, NPL1 and Leung are combinable because they are from the same filed of endeavor and are analogous art of image processing. The suggestion/motivation would be an accurate, reliable and faster (real-time) system at paras 0005 and 0022-0027. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Leung in the method/system of NPL1 to obtain the system as specified in claim 5.

12. Regarding claim 6, NPL1 and Leung disclose the method of claim 5. Leung discloses further wherein the annotated pipe features are annotated by a human operator (paras 0020-0027 discloses the annotating by the operator (i.e human operator) the database of videos (reference images) with the pipe features (i.e debris. Marking or discoloration on the pipe wall i.e pipe features) meeting the claim limitations).  

13. Claim 13 is a corresponding system claim of claim 3. See the corresponding explanation of claim 3.

14. Claim 15 is a corresponding system claim of claim 5. See the corresponding explanation of claim 5.

15. Claim 16 is a corresponding system claim of claim 6. See the corresponding explanation of claim 6.


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of NPL2 (PIRAT- A System for Quantitative Sewer Pipe Assessment, Robin Kirkham et al., The international Journal of Robotics Research. Vol 19. No 11, November 2000, pages 1033-1053) hereafter NPL2.
16. Regarding claim 8, NPL1 discloses the method of claim 1. NPL1 discloses two or more types of sensor data for the interior of the pipe inspection data as visual (intensity) and positional (laser) as seen in fig 1, the disclosure of NPL1 and as explained in claim 1. NPL1 however is silent and fails to disclose wherein the two or more types of sensor data for the interior of a pipe comprise two or more of laser pipe inspection data, sonar pipe inspection data, infrared pipe inspection data, and terahertz pipe inspection data.  
NPL2 discloses wherein the two or more types of sensor data for the interior of a pipe comprise two or more of laser pipe inspection data, sonar pipe inspection data, (page 1037 section 3.1 discloses the scanner has a forward facing colour video camera (image sensor), lighting and other sensors, page 1038 section 3.2 discloses a laser scanner, page 1044 sections 5.1 and 5.2 discloses obtaining or inspection data comprising laser scanner data, CCTV data (i.e video color camera data) and Sonar scanner data and figs 14-17 shows the laser scanned data of the pipe and the CCTV data of the pipe and analysis of the additional pipe inspection data meeting the claim limitations, examiner notes that as claimed only two are required to be met.), 1052 section 7 col 2. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of NPL2 in the method/system of NPL1 to obtain the invention as specified in claim 8. 
17. Claim 18 is a corresponding system claim of claim 8. See the corresponding explanation of claim 8.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of NPL2 and in further view of Leung.

18. Regarding claim 9, NPL1 and NPL2 discloses the method of claim 8. NPL1 discloses classifying as seen in claim 1 and from the disclosure. NPL2 also discloses classifying (page 1051 table 1, fig 24, page 1050 section 5.4.1, page 1042 section 4, page 1043 section 4.3 and 4.4 discloses automatically identifying, classifying pipe feature defect from the sensor data). NPL1 and NPL2 however are silent and fails to disclose, wherein the classifying comprises a material identification of the pipe feature.  
	Leung discloses wherein the classifying comprises a material identification of the pipe feature (para 0009 discloses a list of detected defects and for each defect a display shows an alphanumeric of pipe defect, pipe size, pipe material (i.e material identification of pipe feature) defect location along the pipe, the defect location by clock position (angular), and the type of defect as represented by a code meeting the claim limitations). Before the effective filing date of the invention was made, NPL1, NPL2 and Leung are combinable because they are from the same field of endeavor and are analogous art of pipe data processing. The suggestion/motivation would be an accurate, reliable and faster (real-time) system at paras 0005 and 0022-0027. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Leung in the method/system of NPL1 and NPL2 to obtain the system as specified in claim 9.

19. Regarding claim 10, NPL1, NPL2 and Leung disclose the method of claim 9. NPL1 discloses the indication as seen in claim 1. Leung discloses further wherein the indication comprises a display element listing the material identification in visual association with the pipe feature (para 0009 discloses a list of detected defects and for each defect a display shows an alphanumeric of pipe defect, pipe size, pipe material (i.e material identification of pipe feature) defect location along the pipe, the defect location by clock position (angular), and the type of defect as represented by a code meeting the claim limitations of visual association with the pipe feature). 

Examiner's Note: Examiner has cited particular figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Examiner also cites references in PTO892 but not relied on, which are relevant and pertinent to the applicant’s disclosure, and may also be reading on the claimed limitations. Applicant is advised to consider the references in preparing the response/amendments in-order to expedite the prosecution.

                                                    Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227. The examiner can normally be reached IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669